DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12 - 16, filed 04/26/2021, with respect to 1 – 7 have been fully considered and are persuasive.  The rejection of claims 1 - 7 has been withdrawn. 
Applicant argues that Sriram et al. in view of Chorowski do not teach an automatic speech recognition neural network configured to generate character units for input utterances related to the target domain by maintaining parameters of a layer of the automatic speech recognition neural network associated with a generic domain during adaptation of the automatic speech recognition neural network, wherein one or more outputs from the automatic speech recognition neural network reach a threshold level of accuracy for the target domain (Amendment, pages 12 – 16).
3.	Applicant’s arguments, see pages 10 - 12, filed 04/26/2021, with respect to the rejection of claims 8 – 20 under 35 USC 102 &103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. (US PAP2019/0228298).
Applicant argues that Sriram et al. in view of Chorowski do not teach maintaining weights for the one or more frozen encoder layers and updating weights of the one or more unfrozen decoder layers based on a target dataset (Amendment, pages 10 – 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, 12, 13, 18, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (US PAP 10/867,595) in view of Suzuki et al. (US PAP 2019/0228298).
As per claim 8, Sriram et al. teach a computer-implemented method comprising:
 training an automatic speech recognition neural network using a generic dataset to output characters; training a language model neural network using the generic dataset [“Sequence-to-sequence (Seq2Seq) models have been used on many sequence labeling problems including automatic speech recognition, neural machine 
translation, conversational modeling, and many more.  These models learn to generate a variable-length sequence of tokens (e.g., texts) from a variable-length sequence of input data (e.g., speech or the same texts in another language)”; col.3, lines 39 - 45]; 
freezing one or more encoder layers of the automatic speech recognition neural network (col.5, lines 29 – 34); 
adapting the language model neural network to the target dataset; and outputting a customized speech recognition neural network system comprised of the adapted 
However, Sriram et al. do not specifically teach adapting the automatic speech recognition neural network for a target dataset by maintaining weights for the one or more frozen encoder layers and updating weights of the-one or more unfrozen decoder layers based on the target dataset.
Gao et al. disclose converting the weight parameters comprises freezing a first portion of the weight parameters in a first one or more layers of the one or more neural networks; and modifying a second portion of the weight parameters in a second one or more layers of the one or more neural networks that follow the first one or more layers (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to maintain weights for the frozen layers as taught by Gao et al. in Sriram et al., because that would help improve performance during training and/or execution of neural networks or other types of machine learning models (paragraph 92). 

As per claim 9, Sriram et al. in view of Gao et al. further disclose adapting the automatic speech recognition neural network for a target dataset further comprises updating weights for an attention unit (“modifying a second portion of the weight 

As per claim 12, Sriram et al. in view of Gao et al. further disclose the language model neural network is a word language model (Sriram et al. col.8, lines 5 – 12).

As per claim 13, Sriram et al. in view of Gao et al. further disclose the language model neural network is a character language model (Sriram et al. col.8, lines 5 – 12; 24 - 26).

As per claim 18, Sriram et al. teach a computing system comprising: 
means for training an automatic speech recognition neural network in a generic domain to output characters; and means for adapting the automatic speech recognition neural network to a target domain [“Sequence-to-sequence (Seq2Seq) models have been used on many sequence labeling problems including automatic speech recognition, neural machine translation, conversational modeling, and many more.  These models learn to generate a variable-length sequence of tokens (e.g., texts) from a variable-length sequence of input data (e.g., speech or the same texts in another language)”; col.3, lines 39 - 45] 

Gao et al. disclose converting the weight parameters comprises freezing a first portion of the weight parameters in a first one or more layers of the one or more neural networks; and modifying a second portion of the weight parameters in a second one or more layers of the one or more neural networks that follow the first one or more layers (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to maintain weights for the frozen layers as taught by Gao et al. in Sriram et al., because that would help improve performance during training and/or execution of neural networks or other types of machine learning models (paragraph 92).

As per claim 19, Sriram et al. in view of Gao et al. further disclose means for training a language model neural network in the generic domain to output words; and means for adapting the language model neural network to the target domain (“These models can translate a sequence from an input domain (e.g., audio) into a sequence in the label domain (e.g., the text corresponding to the audio)… col.1, lines 29 – 31; col.7, lines 52 - 55; col.8, lines 5 - 31; see also table 1).


s 14 – 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (US PAP 10/867,595) in view of Suzuki et al. (US PAP 2019/0228298); and further in view of Simard (US PAP 2018/0144242).
As per claim 14, Sriram et al. in view of Gao et al. further do not specifically teach utilizing the customized speech recognition neural network system comprised of the adapted automatic speech recognition neural network and the adapted language model neural network to understand input vocal commands.
Simard discloses that the acoustic features are applied to the Mirror DNN 122 that generates a speech recognition result 126 indicative of the speech represented by the feature vector 120.  In that example, other computing system functionality 118 can include a language model, a speech-to-text component that generates a textual output based on the speech recognition result 126, the textual output being indicative of the spoken utterance spoken by user 106, a natural language understanding system, etc (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the customized speech recognition neural network system as taught by Simard in Gao et al. in view of Sriram et al., so that an output neuron (or node) is activated that corresponds to a pattern (e.g., a speech unit, a 
handwriting character, etc.) represented in the input signal (paragraph 3).

	As per claim 15, Sriram et al. in view of Gao et al. further do not specifically teach applying the customized speech recognition neural network system within an application, wherein the application is related to the target domain.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the customized speech recognition neural network system as taught by Simard in Gao et al. in view of Sriram et al., so that an output neuron (or node) is activated that corresponds to a pattern (e.g., a speech unit, a 
handwriting character, etc.) represented in the input signal (paragraph 3).

	As per claim 16, Simard in view of Gao et al. and further in view of Sriram et al., the application responds to the input vocal commands (Simard; paragraph 30).

	As per claim 20, Sriram et al. in view of Gao et al. further do not specifically teach means for utilizing a customized speech recognition neural network system, the customized speech recognition neural network system comprising the adapted automatic speech recognition neural network and the adapted language model neural network.
	Simard discloses that the acoustic features are applied to the Mirror DNN 122 that generates a speech recognition result 126 indicative of the speech represented by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a customized speech recognition neural network system as taught by Simard in Gao et al. in view of Sriram et al., so that an output neuron (or node) is activated that corresponds to a pattern (e.g., a speech unit, a 
handwriting character, etc.) represented in the input signal (paragraph 3).

	Allowable Subject Matter
7.	Claims 10, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10, the prior art of record does not teach or suggest training the automatic speech recognition neural network further comprises: receiving a training utterance related to the generic domain, the training utterance represented as a training fixed dimension vector; generating a training hidden representations based on the training fixed dimension vector; using the training hidden representations to generate a training context vector that indicates a training predicted character related to the training utterance; generating the training predicted character; determining training error in the 

As to claims 11, 17, the prior art of record does not teach or suggest adapting the automatic speech recognition neural network further comprises: receiving an adaptation utterance related to a target domain, the adaptation utterance represented as a fixed dimension vector; generating hidden representations based on the fixed dimension vector; using the hidden representations to generate an adaptation context vector that indicates a predicted character related to the adaptation utterance; generating the predicted character; determining adaptation error in the automatic speech recognition neural network based on the predicted character; and adapting the automatic speech recognition neural network by updating the automatic speech recognition neural network based on the adaptation error.

8.	Claims 1 – 7 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1 - 7, the prior art of record does not teach or suggest obtaining an utterance related to a target domain, the utterance represented as a dimension vector; generating, using an automatic speech recognition neural network, a context vector based on the dimension vector, the context vector indicating a predicted character related to the utterance, wherein the automatic speech recognition neural network is configured to generate character units for input utterances related to the target domain 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658